Citation Nr: 9926764	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertension and residuals of bypass grafting.  









ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran served on active duty from August 2, 1943, to May 
1946.  

This is an appeal from a regional office determination that 
denied service connection for chronic cardiovascular disease, 
including hypertension and residuals of bypass grafting.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.  

2.  On a medical history elicited in connection with an 
induction physical examination at a United States Navy 
Recruiting Station in early August 1943, physical defects 
were listed as murmur-hypertension.  

3.  On induction physical examination in early August 1943, 
the veteran's cardiovascular system was reported normal, and 
his blood pressure was 144/86.  

4.  The service medical records and evidence introduced after 
discharge from service establish that the veteran's 
cardiovascular condition, hypertension and a murmur, existed 
prior to service, and did not increase in severity during 
service.  

5.  There is no medical evidence or opinion that the 
veteran's current cardiovascular condition had its inception 
in service, or increased in severity during service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
cardiovascular disability, to include hypertension and 
residuals of bypass surgery.  38 U.S.C.A. §§ 1110, 1153, 
5107(a) (West 1991); 38 C.F.R. § 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he had a heart murmur 
and hypertension prior to entering service and that he was 
rejected for officer training while in service because of 
this condition.  He contends that he received treatment for 
hypertension soon after discharge from service, although he 
has been unable to obtain the medical records showing such 
treatment.  

I.  Background.

On a medical history elicited in connection with his 
induction examination at United States Navy Recruiting 
Station, New York, New York, on August 2, 1943, the veteran's 
physical defects were listed as "murmur-hypertension".  
However, clinical examination on that date showed the 
cardiovascular system to be normal.  The veteran's blood 
pressure was 144/86, and a chest X-ray was negative.  The 
service medical records are essentially negative for any 
complaints, findings, manifestations, or diagnoses indicative 
of cardiovascular disease.  On examination for discharge from 
service in May 1946, the cardiovascular system was reported 
to be normal.  Blood pressure was 140/90.  A chest X-ray was 
reported negative.  

An initial claim for service connection for cardiovascular 
disease was received from the veteran in April 1997.  He 
stated that he had been treated by Dr. Silvers for 
hypertension in 1946 and 1947, by Dr. Shifrin for 
hypertension and heart disease between 1950 and 1979, and by 
other physicians in the 1980's and 1990's.  

Dr. Silvers provided a statement indicating that he did not 
have any records relating to the veteran.  Several other 
physicians reported treating the veteran in the 1990's for 
various cardiovascular problems, including hypertension and 
coronary artery disease, with a history of the veteran having 
bypass surgery 1986.  

II.  Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  However, the threshold question that 
must be resolved with regard to a claim for service 
connection is whether the veteran has presented evidence for 
a well-grounded claim.  38 U.S.C.A. § 5107(a).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The evidence clearly and unmistakably establishes that the 
veteran had a history of a heart murmur and hypertension when 
he was examined for induction on August 2, 1943.  The 
physical examination on induction showed no cardiovascular 
abnormality, however, and blood pressure was normal.  A chest 
X-ray was negative.  The service medical records show no 
complaints, findings, or diagnoses of a chronic 
cardiovascular disorder.  On examination for discharge from 
service, the cardiovascular system was found to be normal, 
and a chest X-ray was negative.  Blood pressure was 
borderline, and was reported as 140/90.  

The veteran mentions on appeal that he was rejected for 
officer training while in service as the result of a physical 
examination, but such contention, by itself, does not provide 
a basis to establish that any preexisting cardiovascular 
condition increased in severity during service.  The veteran 
does not otherwise state or contend, and the evidence does 
not show, that the pathology of the preexisting 
cardiovascular condition increased in severity during 
service.  Further, there is no medical evidence or opinion 
that the veteran's current cardiovascular condition had its 
inception in service.  Although the veteran as a lay person 
is competent under the law to describe symptoms he has seen 
or experienced, he is not competent to render a diagnosis, or 
to offer a medical opinion attributing a disability to 
service, as this requires medical expertise.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See Chelte v. Brown, 10 Vet. App. 268, 271-72 (1997) 
(claim for service connection for residuals of left inguinal 
hernia repair not well grounded where there is no competent 
medical evidence linking any current postoperative residuals 
to a left inguinal herniorrhaphy in service nearly 20 years 
previously to repair an inguinal hernia that preexisted 
service).  

The service medical records fail to establish that the 
veteran exhibited any symptoms of a cardiovascular disability 
in service.  Examination at discharge from service showed 
that the cardiovascular system was normal.  Although his 
blood pressure was borderline, there is no showing of 
pathological advancement of the underlying disease entity, as 
distinguished from a flare-up of a symptom when examined for 
separation.  Such a phenomenon does not constitute 
aggravation for purposes of entitlement to VA compensation 
benefits.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
In addition, the medical records after discharge from service 
do not show treatment for a chronic cardiovascular disease 
until about 40 years after discharge from service, nor do the 
records provide any medical evidence or medical opinion that 
the condition had its inception in, or increased in severity 
during service.  The veteran indicated that he was treated 
for hypertension soon after discharge from service, but the 
treating physician was not able to provide any records or 
statement concerning the veteran's treatment.  

In essence, there is clear and unmistakable evidence that the 
veteran's preexisting cardiovascular condition did not 
increase in severity during service.  The combination of the 
veteran's service medical records, the veteran's own 
statements, and the records that have been introduced 
recently clearly and unmistakably show that the veteran's 
preexisting cardiovascular condition showed no advance in 
pathology or increase in severity during service.  There is, 
moreover, no medical evidence or opinion that the veteran's 
current cardiovascular condition had its inception in 
service.  As a result, the Board concludes that the veteran 
has not presented a well-grounded claim for service 
connection for chronic cardiovascular disease, including 
hypertension and residuals of bypass surgery.  It follows 
that the claim must be denied.  


ORDER

Service connection for cardiovascular disease, to include 
hypertension and residuals of bypass surgery, is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 



